ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
FIAFIR Company for Trading and Contracting )           ASBCA No. 59480
                                                )
Under Contract No. W90BRJ-06-C-0015             )

APPEARANCE FOR THE APPELLANT:                         Robert J. Marks, Esq.
                                                       Marks, Finch, Thornton & Baird, LLP
                                                       San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       MAJ Michael G. Pond, JA
                                                       Kyle E. Chadwick, Esq.
                                                        Trial Attorneys

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: 1 December 2014



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59480, Appeal of FIAFIR Company
for Trading and Contracting, rendered in conformance with the Board's Charter.

      Dated:




                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2